NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 25, 2017 *
                               Decided August 29, 2017

                                        Before

                          DIANE P. WOOD, Chief Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

No. 17-2251

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of Illinois.

      v.                                       No. 01-CR-30140-MJR

EARNEST D. JOHNSON,                            Michael J. Reagan,
    Defendant-Appellant.                       Chief Judge.


                                      ORDER

       On the day Earnest Johnson was released from prison, he went to his mother’s
house, banged on her door, and threatened to break her neck. The district court found
that Johnson had committed assault and revoked his term of supervised release. We
agree and affirm the judgment.




      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-2251                                                                             Page 2

       In 2003 Johnson was convicted after a jury trial of bank robbery and using or
carrying a firearm during that crime, see 18 U.S.C. §§ 2113(a),(d); 924(c)(1)(A). He was
sentenced to 13 ½ years’ imprisonment and 5 years’ supervised release. After serving
his prison term and two years of his term of supervised release, Johnson tested positive
for cocaine. His release was revoked, and in early 2017 he was ordered to serve an
additional 90 days’ imprisonment plus 90 days’ supervised release.

       Johnson began his second term of supervised release on April 21. Hours after he
was freed, he paid his mother an unexpected and angry visit. Johnson’s mother, Sheila
Young, testified at a revocation hearing that Johnson arrived and knocked on her door
at around 6 p.m. She did not open the door because she was not dressed. She said that
Johnson “threatened to burn down [the] house” and “tear up” her car while banging on
her door.

        At that point Young began recording a video of Johnson on her phone through a
window in the door. That video shows Johnson opening the screen door to Young’s
house, shouting that he would “break [her] fuckin’ neck,” and asking, “You want me to
come back over here, blow this mother fucker up? Stop fuckin’ playin’ with me.” Young
testified that she felt scared for her life and called 911.

        The district judge concluded that Johnson had violated a condition of supervised
release by committing the state crime of assault, see 720 ILCS 5/12-1 (defining assault as
“knowingly engag[ing] in conduct which places another in reasonable apprehension of
receiving a battery”); 720 ILCS 5/12-3 (defining battery as “knowingly without legal
justification by any means (1) caus[ing] bodily harm to an individual or (2) mak[ing]
physical contact of an insulting or provoking nature with an individual”). The judge
credited Young’s testimony about Johnson’s violent threats and found that he “was
disruptive, he was belligerent, violent, truculent, combative.” Johnson’s conduct, the
judge reasoned, “would place any reasonable person in apprehension of receiving a
battery.” The judge imposed another 6 months’ imprisonment and 1 year of supervised
release. See 18 U.S.C. § 3583(e)(3).

        On appeal Johnson argues that his conduct did not amount to assault under
Illinois law. He argues that because Young was behind a locked door, his actions did
not place her in reasonable apprehension of an imminent battery, as required by Illinois
law, see Kijonka v. Seitzinger, 363 F.3d 645, 647 (7th Cir. 2004); People v. Floyd, 663 N.E.2d
74, 76 (Ill. App. Ct. 1996); People v. Kettler, 459 N.E.2d 7, 10–11 (Ill. App. Ct. 1984).
Johnson asserts that he was “not trying to knock down the door or otherwise gain
No. 17-2251                                                                        Page 3

entry” and that no reasonable person behind a locked door could fear an imminent
battery from someone “merely shouting” on the other side.

       We disagree. Johnson was not “merely shouting.” His mother testified that
Johnson was banging on the door, and that his shouts were explicit, angry threats. He
screamed insults and threatened to break Young’s neck if she “didn’t stop playin’” with
him. Young reasonably feared that he would break into the house and batter her. That
was not the kind of “merely verbal threat of indefinite action in the indefinite future”
that cannot constitute assault. See Kijonka, 363 F.3d at 647.

        The locked door between the angry defendant and his mother does not
undermine the reasonableness of her fear. Illinois courts have held that a defendant did
not place a victim in reasonable fear of a battery when the defendant was strapped to a
hospital bed at the time, see Kettler, 459 N.E.2d at 10–11, or when the defendant was
separated from the victim by airlock doors in a public place and the defendant made no
threatening gesture or attempt to open the doors, see People v. Taylor, 35 N.E.3d 171, 175
(Ill. App. Ct. 2015). Johnson’s threats were not so empty as these. Houses often are
broken into, and by banging on the door, Johnson backed up his verbal threats with a
threatening gesture. Moreover, the hostility and temperament displayed during an
incident can support a finding that a victim had a reasonable fear of receiving a battery.
See People v. Ferguson, 537 N.E.2d 880, 882 (Ill. App. Ct. 1989). And Young, being
Jackson’s mother, knew he had just been released from prison and presumably knew he
had committed a violent crime before.

       The district court did not abuse its discretion in finding that Johnson committed
an assault. The commission of that assault violated the mandatory condition of
supervised release forbidding Johnson from committing another federal or state crime.
Johnson’s breach of that condition provided an ample basis to revoke his supervised
release.

                                                                             AFFIRMED.